The




                            Fourth Court of Appeals
                                    San Antonio, Texas

                                           June 17, 2014

                                       No. 04-13-00807-CR

                                    Marlo Edmundo MUJICA,
                                            Appellant
                                               v.
                                     The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR2756
                          Honorable Mary D. Roman, Judge Presiding

                                          ORDER
       Appellant filed a motion asking this court to recalculate the due date for appellant’s brief.
In the motion, appellant contends the reporter’s record is incomplete because it does not include
State’s exhibit 2. After reviewing the record, we agree. We find State’s exhibit 2 was admitted
into evidence. The trial court stated on the record that it was going to allow the jury to hear
twenty minutes of the exhibit, a CD recording, and that the jury could listen to the rest if it so
desired. Accordingly, although the trial court did not specifically stated the exhibit was
“admitted,” into evidence, we find that it was implicitly admitted. Therefore, we ORDER the
court reporter to file a supplemental reporter’s record containing State’s exhibit 2 with this court
on or before June 27, 2014. We GRANT appellant’s motion and order appellant to file the
appellant’s brief twenty-one days from the date the supplemental reporter’s record is filed.


         We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court